 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH B. FRUEH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendant
   UNITED STATES OF AMERICA
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   NICHOLAS ANGEL PEREZ,                     Case No. 1:18-cv-01734-DAD-JLT

12                              Plaintiff,     STIPULATION AND PROPOSED ORDER
                                               FOR MEDICAL EVALUATION
13                       v.                    (Doc. 17)
14   UNITED STATES OF AMERICA,

15                              Defendant.

16

17

18

19
20

21

22

23

24

25

26
27

28



30
 1          IT IS HEREBY STIPULATED, by and between the parties through their undersigned counsel,

 2 as follows:

 3          1.      Plaintiff Nicholas Angel Perez will undergo a medical evaluation conducted by Thomas

 4 Hedge, Jr., M.D., and Sandiford Helm II, M.D., at 4550 California Avenue, Suite 640, Bakersfield,

 5 California, Zip Code 93309, on February 7, 2020, at 1 p.m.

 6          2.      The medical evaluation will begin within fifteen minutes of the scheduled time. The

 7 duration of the medical evaluation will not exceed three hours.

 8          3.      Defendant’s retained life-care planner may be present during the evaluation but will act

 9 strictly as an observer. Specifically, Defendant’s life-care planner will not perform an evaluation of

10 Plaintiff, nor will he/she ask questions of Plaintiff, nor will he/she have any discussions with Dr. Hedge

11 or Dr. Helm until the medical evaluation is completed and outside the presence of Plaintiff.

12          4.      Plaintiff will be accompanied by a representative from Plaintiff’s counsel’s office, who is

13 to act strictly as an observer during the medical evaluation. The representative will audio-record the

14 entire evaluation. The audio-recording device will be conspicuous to all present during the medical

15 evaluation. Plaintiff’s counsel will provide a copy of the audio recording to Defendant’s counsel.

16          5.      Defendant’s counsel will provide Dr. Hedge’s and Dr. Helm’s reports to Plaintiff’s

17 counsel pursuant to Federal Rule of Civil Procedure 35(b)(1)–(6).

18          6.      Only Dr. Hedge, Dr. Helm, and Plaintiff shall participate in the medical evaluation.

19 Other than Defendant’s retained life-care planner and Plaintiff’s representative recording the evaluation,
20 no other observers shall attend the evaluation. Neither Defendant’s counsel nor Plaintiff’s counsel shall

21 attend the evaluation.

22          7.      Dr. Hedge, Dr. Helm, and Defendant’s retained life-care planner shall receive a copy of

23 this executed Stipulation.

24 ///

25 ///

26 ///
27 ///

28 ///


      STIPULATION AND PROPOSED ORDER FOR                 1
30    MEDICAL EVALUATION
 1         8.     The cost of the medical evaluation shall be borne by Defendant.

 2 Dated: December 16, 2019                           MCGREGOR W. SCOTT
                                                      United States Attorney
 3
                                               By:    /s/ Joseph B. Frueh
 4                                                    JOSEPH B. FRUEH
                                                      Assistant United States Attorney
 5
                                                      Attorneys for Defendant
 6                                                    UNITED STATES OF AMERICA
 7
     Dated: December 16, 2019                         LAW OFFICE OF SYLVIA LOPEZ, APC
 8
                                               By:    /s/ Marcos Rodriguez          (authorized 12/16/2019)
 9                                                    MARCOS RODRIGUEZ
                                                      SYLVIA LOPEZ
10
                                                      Attorneys for Plaintiff
11                                                    NICHOLAS ANGEL PEREZ
12
     IT IS SO ORDERED.
13

14      Dated:   December 16, 2019                         /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


      STIPULATION AND PROPOSED ORDER FOR              2
30    MEDICAL EVALUATION
